Appeal by defendant-appellant from a judgment of conviction for violation of section 2010 of the Penal Law, namely, the crime of rape in the first degree. There is ample credible evidence to support the jury’s verdict of guilty, as charged in the indictment, and the judgment of conviction should be affirmed. Judgment of conviction affirmed. All concur, except Bliss, J., who dissents in the following memorandum: The trial court should have charged as requested by defendant with regard to complainant’s pregnancy being no corroboration of the crime. (People v. Whitson, 195 App. Div. 910, affd. on dissenting opinion of Cochrane, J., below, 234 N. Y. 517.) Also the proof shows that at most defendant was guilty of second degree rape only.